Appeal by the defendant from an order of the County Court, Westchester County (Zambelli, J.), entered June 22, 2006, which denied his motion for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643) on his conviction of criminal possession of a controlled substance in the second degree, *476which sentence was originally imposed, upon his plea of guilty, on July 29, 1997.
Ordered that order is affirmed.
Chapter 643 (§ 1) of the Laws of 2005, known as the Drug Law Reform Act of 2005, sets forth a number of conditions an inmate must satisfy in order to “apply to be resentenced in accordance with [Penal Law § 70.71].” One such condition is that an inmate must be more than three years away from being eligible for release on parole (see People v Nolasco, 37 AD3d 622, 623 [2007]; People v Parris, 35 AD3d 891, 892 [2006]; People v Bautista, 26 AD3d 230 [2006]). Here, the defendant has been eligible for parole since 2001, and will come before the Parole Board every two years. Under these facts, the County Court properly denied the defendant’s motion for resentencing (see People v Nolasco, 37 AD3d 622 [2007]; People v Parris, 35 AD3d 891 [2006]; People v Bautista, 26 AD3d 230 [2006]). Santucci, J.P., Lifson, Covello and Angiolillo, JJ., concur.